MEMORANDUM**
Mahad Dhore Dhubow, a native and citizen of Somalia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s decision that he is ineligible for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir.1999). We deny the petition for review.
Substantial evidence supports the BIA’s conclusion that Dhubow failed to establish eligibility for asylum by presenting “credible, direct, and specific evidence” in support of his claim. See id.
No issues relating to the injunction in place in Ali v. Ashcroft, 346 F.3d 873, 886 (9th Cir.2003), are before us.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.